     8:19-cr-00322-JFB-MDN Doc # 1 Filed: 10/21/19 Page 1 of 5 - Page ID # 1


                                                                        SEALED          FILED
                        IN THE UNITED STATES DISTRICT couRT                       u.s. ntici,~RY~~ ~
                                                                                      01s
                             FOR THE DISTRICT OF NEBRASKA                        OISTR!Cl DI rL(J '' 1 •   ~-




UNITED STATES OF AMERICA,
                                                                                 2019 OC1 2 I Pli 3: 08

                      Plaintiff,
                                                                  INDICTMENT
       vs.
                                                                  18 USC§ 1343
                                                                  18 USC§ 1344
CRAIG A. HARBAUGH,

                      Defendant.


       The Grand Jury charges that:

                                           COUNT I - XIII

       1. Between on or about October 21, 2014, and October 21, 2019 in the District of

Nebraska and elsewhere, CRAIG A. HARBAUGH, defendant herein, devised and intended to

devise a scheme to defraud Great Western Bank and Victims One through Six, known to the

grand jury, and to obtain money and property by mean of materially false and fraudulent

pretenses, representations and promises.

       2. At all times relevant for Count I, CRAIG A. HARBAUGH was a deputy with the

Fremont County Sheriff's Office and the sole owner, operator, and corporate officer of Tactical

Solutions Gear, LLC (hereinafter TSG). TSG was a federal firearms licensee with a retail

location in Dodge County, Nebraska. CRAIG A. HARBAUGH, through TSG, attempted to

contract with governmental and commercial entities for wholesale purchases of firearms,

ammunition, and other tactical equipment commonly used for law enforcement and military

purposes.

       3. CRAIG A HARBAUGH obtained financing for the purported contracts with

governmental and commercial entities by soliciting individual investors and by seeking lines of

credit with Great Western Bank. The defendant would provide documents and photographs to
     8:19-cr-00322-JFB-MDN Doc # 1 Filed: 10/21/19 Page 2 of 5 - Page ID # 2




the victims and the bank of his alleged contracts for large purchases of his inventory in order to

obtain the money and financing.

       4. It was part of the scheme that CRAIG A. HARBAUGH would falsify the

documents and photographs that he submitted to Victims One through Six and Great Western

Bank to convince the victims that the defendant and TSG actually had contracts and agreements

with governmental and commercial entities for wholesale orders of firearms, ammunition, and/or

tactical gear. The defendant transmitted many of these fake and fraudulent contracts, purchase

orders, and invoices by email communication to the victims.

       5.   It was part of the scheme that CRAIG A. HARBAUGH would promise a return of

investment to the victims in promissory notes executed with the victims, and when the

promissory notes would come due the defendant would transmit false statements to the victims

via text message communication that the victims were about to receive the money that was owed

to them. The defendant knew when he sent the text messages to the victims that the defendant

did not have the money to pay the victims back on their investments.

       6. It was part of the scheme that CRAIG A. HARBAUGH made false statements to the

Victims claiming that TSG had secured seven figure contracts with the Nebraska State Patrol for

tactical gear and an eight figure contract with a Department of Defense contractor for the sale of

$10,438,000.00 of"FLIR Thermal Clip on Sights." The defendant then knew that the defendant

and TSG did not have these contracts and agreements in place with the Nebraska State Patrol and

the alleged Department of Defense contractor.

       7. As a result of the scheme and artifice to defraud alleged herein, Victim 1 and 2

suffered approximately $4,599,506 in losses; Victim 3 suffered approximately $1,270,000 in

losses; Victim 4 suffered approximately $112,000 in losses; Victim 5 suffered approximately

$65,000 in losses; Victim 6 suffered approximately $40,000 in losses, and Great Western Bank
     8:19-cr-00322-JFB-MDN Doc # 1 Filed: 10/21/19 Page 3 of 5 - Page ID # 3




suffered approximately $4,892,708 in losses, for an approximate total loss to all victims of

$10,979,214. CRAIG A. HARBAUGH used electronic wire communications to make false

statements to victims to induce them to engage in financial transactions. These wire

communications containing materially false statement and misrepresentations and used to obtain

money and property of Victims 1 through 6 and Great Western Bank could not be completed

successfully without the wires traveling in interstate commerce.

       7. On or about each of the dates set forth below, in the District of Nebraska and

elsewhere, CRAIG A. HARBAUGH, defendant herein, for the purpose of executing the scheme

described above and attempting to do so, reincorporated here by reference, caused to be

transmitted by means of wire communications, in interstate and foreign commerce, the signals

and sounds described below for each count, each transmission constituting a separate count:

              Date of Wire      Victim          Loan or            Wire Communication
                                                Investment
                                                Amount
 Count I      March 26, 2018    Great           $1,512,525         Submission of False
                                Western                            Document with TSG and
                                Bank                               Werner Enterprises
 Count II     October 12,       Great           $403,750           Submission of False
              2018              Western                            Document with TSO and
                                Bank                               Kansas City Police
                                                                   Department
 Count III   November 15,       Great           $476,450           Submission of False
             2018               Western                            Document with TSG and
                                Bank                               Greene County Sheriff's
                                                                   Office
Count IV     December 3,        Great          $388,000            Submission of False
             2018               Western                            Document with TSG and
                                Bank                               Hamilton County, Tennessee
CountV       December 20,       Great          $431 ,800           Submission of False
             2018               Western                            Document with TSO and
                                Bank                               Wyoming Highway Patrol
Count VI      May 23, 2019      Victim 1       $1,918,639          Submission of False
                                and Victim                         Document with TSO and
                                2                                  Redlock Solutions
    8:19-cr-00322-JFB-MDN Doc # 1 Filed: 10/21/19 Page 4 of 5 - Page ID # 4




Count VII      August 13,        Victim 1        "Roll over"   Submission of False
               2019              and Victim                    Document with TSG and
                                 2                             Redlock Solutions
Count          May 19, 2019      Victim 3        $400,000      Note attached to email.
VIII                                                           Promises return of $440,000
Count IX       May 19, 2019       Victim 3       $900,000      Note attached to email.
                                                               Promises return of$1,071,000
CountX         July 19, 2019      Victim 3       Approximately Defendant text
                                                 $1,200,000    communication: "I just don't
                                                               want any issues with you or
                                                               your family. Really sorry.
                                                               This won't be an issue when
                                                               the other check comes in."

Count XI       July 20, 2019     Victim 3                         Victim 3: "Thanks a lot for
                                                                  loosening all of are retirement
                                                                  money $1,344,000 you just
                                                                  kept taking are money ...."
                                                                  Defendant Text Response: "I
                                                                  did not lose your money I filed
                                                                  [bankruptcy]
                                                                  for me and that has nothing to
                                                                  do with what we had. I swear
                                                                  that your money is good. I did
                                                                  not lose it. You will have it on
                                                                  Monday."
Count XII     July 22, 2019      Victim 3                         Defendant text
                                                                  communication: "Just wanted
                                                                  to give you an update. Since
                                                                  there was an 8 day hold on the
                                                                  funds I canceled the cashiers
                                                                  check. The money will go
                                                                  back into my account and then
                                                                  I will personally pick up a
                                                                  cashiers check like I did on
                                                                  Friday. I will hopefully pick it
                                                                  up Wed and bring it over and
                                                                  we will be all clear...."
Count         May 22, 2019       Victim 4       $200,000          Note attached to email.
XIII                                                              Promises return of $220,000

        All in violation of Title 18, United States Code, Section 1343 and Section 2.
             8:19-cr-00322-JFB-MDN Doc # 1 Filed: 10/21/19 Page 5 of 5 - Page ID # 5




                                                     Count XIV

                On or about March 26, 2018, CRAIG A. HARBAUGH, defendant herein, in the District

        of Nebraska and elsewhere, did knowingly execute and attempt to execute a scheme and artifice,

        as alleged in Count I, to obtain moneys, funds, credits, assets, securities, or other property owned

        by, or under the custody and control of Great Western Bank, a federally insured financial

        institution, by means of false and.fraudulent pretenses, representations and promises.

               In violation of Title 18, United States Code, Section 1344(2).


                                                     CountXV

               On or about December 20, 2018, CRAIG A. HARBAUGH, defendant herein, in the

        District ofNebraska and elsewhere, did knowingly execute and attempt to execute a -scheme and

        artifice, as alleged in Count V, to obtain moneys, funds, credits, assets, securities, or other

        property owned by, or under the custody and control of Great Western Bank, a federally insured

        :financial institution, by means of false and fraudulent pretenses, representations and promises.

               In violation of Title 18, United States Code, Section 1344(2).


                                                              A TRUE BILL.




.   '                                                         FOREPERSf>N


              The United. States of America }equests that trial of this case be held in Omaha,·
        Nebraska, pursuant to the rules of this Court.



                                                          LESLE WOODS, TX #24092092
                                                               t U.S. Attorney
                                                          Assist
